Citation Nr: 0335484	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 25, 2001, 
for the award of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from July 1963 to July 1967.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2001 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the claimant and 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist in 
obtaining evidence necessary to substantiate the claim.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA, 
including that the claimant should be specifically notified 
as to what is needed to substantiate the claim and of his and 
VA's respective responsibilities with regard to claims 
development.  Here the appellant was notified of the VCAA in 
regard to her DIC claim, but was not given specific notice 
regarding the earlier effective date claim.

The Board also notes that an application for Social Security 
Administration (SSA) benefits may be considered a claim for 
VA death benefits, and will have been considered received by 
VA as of the date of receipt in the SSA.  38 C.F.R. § 3.153.  
Thus, the RO should determine if a claim was filed with the 
Social Security Administration that could entitle the 
appellant to an earlier effective date.  
Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should send the appellant an 
appropriate letter complying with all 
notice requirements in the VCAA.  The RO 
should advise her specifically of what 
could establish an earlier effective date 
for the award of DIC, what the evidence 
now shows, what evidence she is to 
provide, and what evidence VA will 
attempt to obtain.  She should also be 
notified that a year is afforded for 
response to VCAA notice.  

2.  The RO should ask the appellant if 
she filed a claim for benefits based on 
the veteran's death with SSA.  If so, the 
appellant should obtain from SSA 
documentation regarding that claim.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If it remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purposes of this remand are to assist the appellant in 
the development of her claim, and to ensure compliance with 
the requirements of VCAA.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all 

claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



